Citation Nr: 1047076	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from February 1990 to February 
1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision in which the RO denied 
the Veteran's claim for service connection.  The Veteran 
perfected an appeal to the denial of his claim in September 2006.

In February 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript is associated with the record.  This matter was 
previously before the Board in August 2009 and was remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After a thorough review of the claims file, the Board has 
determined that a remand is necessary in order to fully develop 
the Veteran's claim. 

The Veteran's claim was remanded in August 2009, in part, to 
obtain outstanding private and VA treatment records.  
Specifically, records from Dr. Mosely of Vidalia, Georgia and 
records from Dr. Thigpen of Dublin, Georgia were requested.  In 
an October 2009 letter, the RO asked the Veteran to complete and 
return authorizations to release those records.  The claims file 
does not show that the Veteran ever returned the authorizations 
for these doctors and therefore the VA was not able to request 
those records.  The Board finds that the Veteran should be 
afforded another opportunity to provide this authorization so 
that these records can be obtained, noting that, the duty to 
assist is not a one-way street, or a blind alley, and the Veteran 
must be prepared to cooperate with the VA's efforts to develop 
his claim.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).

At the Veteran's February 2010 VA examination the Veteran 
indicated that he had been involved in a work-related motor 
vehicle accident which involved an injury to his knees and 
resulted in workers' compensation.  In addition, VA treatment 
records received subsequent to the remand show that the Veteran 
indicated on several occasions that he sustained an injury to his 
knees and received workers' compensation in connection with that 
injury.  Given that these records are highly pertinent to the 
Veteran's claim, these records need to be obtained on remand.  

At the Veteran's February 2010 examination the Veteran also 
reported that he had surgery in 2002 on his left knee at the 
Meadows Memorial Hospital and then surgery again on his left knee 
in 2004 at Fairview Park Hospital.  The claims file is void of 
any records from either of these facilities.  Without such 
records, the Board is precluded from proper appellate review of 
the Veteran's claim.  As such, the Board finds that a remand is 
necessary to obtain the outstanding private treatment records and 
associate them with the claims file.  

Finally, after all of the above development has been completed, 
the VA should obtain an etiology opinion from an orthopedist.  
The orthopedist should opine as to whether it is at least as 
likely as not (a 50 percent or greater probability) that such 
disorder is etiologically related to the Veteran's period of 
service in any way, to include as secondary to his pre-existing 
pes planus and should also opine as to whether the Veteran's 
current degenerative joint disease of the knees is related to any 
post-service injuries to the knees, to include his reported motor 
vehicle accident in which he sustained injuries to the knee.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's knees, which are not currently 
associated with the Veteran's claims file 
should be requested.  Specifically, any 
outstanding records from Dr. Mosely and Dr. 
Thigpin as well as records from the Veteran's 
knee surgeries from Meadows Memorial Hospital 
and Fairview Park Hospital should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Send a letter to the Veteran and his 
representative, asking the Veteran to provide 
the dates and nature of any job-related 
injuries for which he has sought workers' 
compensation benefits and to identify 
healthcare providers who had treated him for 
these injuries and to provide appropriate 
authorization for release of information.  
Then, undertake appropriate action to obtain 
copy(ies) of any determination on the 
Veteran's award/denial of workman's 
compensation benefits for such job-related 
injuries and accompanying medical records.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the time 
period for the Veteran's response has 
expired, please refer the Veteran's claims 
folder for review by a VA physician with 
expertise for the purpose of obtaining a 
medical opinion.  The VA physician is asked 
to offer an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed disorder of left and right knees, 
to include degenerative joint disease of the 
knees, had its onset during the Veteran's 
period of service; or, was such disorder 
otherwise caused by injury, incident or event 
that occurred during the Veteran's period of 
service.  In making this assessment, the VA 
physician should carefully review the records 
contained in the Veteran's claims file, to 
specifically include the service treatment 
records, and should comment on the July 1993 
service treatment record which shows that the 
Veteran was assessed as having mechanical 
knee pain secondary to his pes planus.  The 
examiner is also asked to offer an opinion as 
to whether the Veteran's current degenerative 
joint disease of the knees is related to 
post-service injuries to the knees, to 
include his reported motor vehicle accident 
in which he sustained injuries to the knee.  

If any opinion cannot be rendered without 
resort to speculation, the physician must 
explain the basis for this conclusion, 
indicate that he has considered all 
procurable and assembled data, and indicate 
that he has considered any relevant medical 
literature.

4.  Following any additional development or 
notice deemed appropriate, review the entire 
claims file and then readjudicate the claims 
on appeal.  If the decision remains 
unfavorable, then issue an updated 
supplemental statement of the case and give 
the Veteran and his representative an 
opportunity to respond.  Then, if in order, 
return the appeal to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


